Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/21 has been entered.

Status of Claims
Claims 1, 3, 5, 7-9, and 11-30 are pending as of the response filed on 3/31/21. Claims 2, 4, 6, and 10 have been previously canceled. 

Reasons for Allowance
Claims 1, 3, 5, 7-9, and 11-30 were allowed for the reasons discussed in the notice of allowance mailed on 12/2/20. The closest prior art, Lewin, WO 2014039920 (of record) teaches treating a neurotoxin induced respiratory failure, including that induced by a botulinum neurotoxin, comprising administering an effective amount of an acetylcholinesterase inhibitor, but administration of the acetylcholinesterase inhibitor directly to the affected, non-responsive muscle is not taught or suggested. 


Information Disclosure Statements
The IDS filed on 3/31/21 & 4/6/21 have been considered. 


Conclusion
Claims 1, 3, 5, 7-9, and 11-30 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627